Citation Nr: 0429769	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
shell fragment wound (SFW) to the right shoulder, to include 
right shoulder scar.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
shell fragment wound (SFW) to the right hip and thigh, to 
include right thigh/buttock scar.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946, including combat service during World War II.  His 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's 
application to reopen claims of entitlement to service 
connection for residuals of shell fragment wounds to the 
right shoulder and right hip and thigh.  By the same rating 
decision, the RO also denied the veteran's claims of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and residuals of a shell fragment wound to the 
neck.  The veteran filed a timely appeal with respect to 
these determinations.

By way of the May 2003 rating decision, the RO also denied 
the veteran's additional claim for an increased rating for 
his service-connected residuals of a shell fragment wound to 
the right face and ear.  The veteran did not appeal this 
determination and therefore this issue is no longer before 
VA.

In November 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

In December 2003, the Board granted the veteran's claim of 
service connection for residuals of a shell fragment wound to 
the neck, designated as service connection for traumatic 
arthritis of the cervical spine, and remanded the other 
matters for further development and adjudication.  In March 
2004, the RO granted the veteran's claim of service 
connection for bilateral hearing loss, granting a 10 percent 
evaluation for this disability effective December 5, 2002.  
The veteran's traumatic arthritis of the cervical spine, 
which was given a 20 percent evaluation effective December 5, 
2002, was increased by the RO in May 2004 to 30 percent 
disabling effective December 13, 2003.  The veteran did not 
appeal the RO's actions regarding his cervical spine 
condition or his bilateral hearing loss.  These issues are 
therefore no longer before VA.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in combat in World War II.

2.  In a May 1950 rating decision, the RO denied service 
connection for residuals of shell fragment wounds to the 
right shoulder and right hip and thigh; that same month the 
veteran was provided notice of the decision and of his 
appellate rights; the veteran did not appeal these 
determinations and the decision became final. 

3.  Evidence added to the record since the May 1950 rating 
decision denying service connection for residuals of shell 
fragment wounds to the right shoulder and right hip and 
thigh, is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an un-
established fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

4.  The evidence shows that the veteran has scars on his 
right shoulder and his right thigh/buttock, which are related 
to shell fragment wounds he sustained during his combat 
service in World War II and which are consistent with the 
circumstances, conditions or hardships of that service.


CONCLUSIONS OF LAW

1.  The RO's May 1950 rating decision that denied service 
connection for residuals of shell fragment wounds to the 
right shoulder and right hip and thigh is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Veterans 
Administration Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

2.  New and material evidence has been received to reopen 
claims of entitlement to service connection for residuals of 
shell fragment wounds to the right shoulder and right hip and 
thigh.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  The residual of a shell fragment wound to the right 
shoulder, identified as a right shoulder scar, was incurred 
in service.  38 U.S.C.A. § 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.304(d) (2003).

4.  The residual of a shell fragment wound to the right hip 
and thigh, identified as a right thigh/buttock scar, was 
incurred in service.  38 U.S.C.A. § 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.304(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, as amended 
at 5102, 5103, 5106 and 5107 (West 2002), redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that, given the following determination to 
reopen the veteran's claims for residuals of shell fragment 
wounds to the right shoulder and right hip and thigh, that 
the requirements of the VCAA have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, records associated with the veteran's claims 
file since May 1950 consist of private and VA medical records 
and reports, and statements by or on behalf of the veteran.  
The veteran's representative has also been given the 
opportunity to submit written argument.  In addition, the RO 
issued a Statement of the Case and a Supplemental Statement 
of the Case in which VA discussed the pertinent evidence and 
the laws and regulations related to the claims and 
essentially notified the veteran and his representative of 
the evidence needed to prevail on the petition to reopen and 
offered to assist him in obtaining any relevant evidence.  In 
March 2003 and January 2004 letters, VA also notified the 
veteran of the evidence needed to reopen his claims and 
substantiate his claims for service connection and offered to 
assist him in obtaining any relevant evidence.  This letters 
also informed the veteran that he could obtain records 
himself and requested that the veteran send any information 
and evidence that he may have, in support his claim, to the 
RO.  See 38 C.F.R. § 159(b).  

In light of the foregoing, the Board finds that the veteran 
was sufficiently informed of the cumulative evidence of 
record, as well as what evidence the appellant needed to 
submit and what evidence VA would try to obtain, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
concludes that there are no additional records to obtain in 
connection with the veteran's claim to reopen.  The Board 
finds that there is no reason to remand the case to the RO 
for VCAA consideration, especially in light of the following 
decision in which the Board reopens the veteran's claims and 
grants service connection for scars residual to the veteran's 
in-service shell fragment wounds to the right shoulder and 
right thigh/buttock.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.	Application to reopen claims of service connection 
for residuals of shell fragment wounds to the right 
shoulder and right hip and thigh.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the May 1950 
rating decision includes private and VA medical records and 
reports, and statements and written argument by or on behalf 
of the veteran.

Of particular significance are the findings of the April 2003 
VA examiner who, after examining the veteran, found a 
triangular shaped scar with a maximum dimension of 2.5 cm on 
the upper part of the veteran's right deltoid.  The examiner 
also noted that the veteran's lateral proximal thigh/buttock 
was examined for scars.  He noted that upon examination there 
appeared a barely visible scar irregular in shape and 
measuring approximately 2.5 cm by 2 mm.  The veteran was 
diagnosed with shrapnel scars, as described.

The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, specifically shrapnel wounds to the 
right shoulder and right hip and thigh from his combat 
service in World War II.  The Board also finds that this 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the May 1950 rating decision that 
denied service connection for right wrist disability.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(corroborating evidence is relevant and probative, with a 
reasonable probability of changing the outcome, and hence, 
material); see also Elkins v. West, 12 Vet. App. 209, 218 
(1999) (en banc).  As such, the new evidence presented by the 
veteran raises a reasonable possibility of substantiating the 
claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for residuals of shell fragment wounds to the 
right shoulder and right hip and thigh are reopened.

III.	Service connection for residuals of shell fragment 
wounds 
to the right shoulder and right hip and thigh.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

Finally, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for residuals of shell 
fragment wounds to the veteran's right shoulder and right hip 
and thigh.  First, the Board notes that the veteran served in 
combat in World War II.  The veteran served on active duty 
from February 1944 to May 1946.  His battles and campaigns 
include Rhineland and Central Europe, and his decorations 
include the Combat Infantryman Badge and the Purple Heart 
Medal.  The veteran is therefore entitled to the presumptions 
set out in 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d).

Next, the Board finds that the veteran has proffered 
satisfactory lay and other evidence supporting the veteran's 
contention that he incurred shell fragment wounds to his 
right shoulder and right hip and thigh.  In statements made 
to a VA examiner in March 1950, for example, the veteran 
reported that he was wounded by a shell burst while riding in 
a tank in 1945.  After examining the veteran, the March 1950 
VA examiner found scars on the veteran's right shoulder and 
right hip, and diagnosed the veteran as having cicatrices of 
right shoulder, right hip and right thigh.  In addition, a 
letter dated in April 1950 from the American National Red 
Cross reported that the veteran received treatment in the 
97th Evacuation Hospital in Germany in April 1945 for two 
days for wounds to the right leg, hip and shoulder.  In 
connection with the current claim, the veteran submitted a 
statement dated in April 2003 reporting that, prior to the 
end of the war, he was serving with the 253rd Infantry 
Regiment, Company K, "cleaning out small towns" when their 
tanks were fired upon and a shell hit the tank he was riding 
on.  The veteran states that two men were killed and five 
injured, including himself, in the incident.  An October 2001 
report of the veteran's private physician, also notes that 
the veteran reported being injured in World War II.  
Specifically, he reported being blown from a tank in World 
War II and suffering shrapnel injuries to his trunk.  
Finally, in an April 2003 VA examination, the veteran stated 
that he was riding on a tank in 1945 in Europe when a shell 
struck the tank and he was hit by shrapnel in, among other 
places, the right shoulder and right hip.  He reported being 
knocked off the tank and being taken to a hospital a few 
hours away and kept for five or six days.  The examiner found 
old scars on the veteran's right shoulder and right 
hip/buttock and diagnosed the veteran with shrapnel scars, as 
described.

The foregoing evidence, consisting of statements of the 
veteran over many years supported by medical evidence 
shrapnel scars, is clearly sufficient to support the 
veteran's contention that he incurred shell fragment wounds 
to his right shoulder and right hip and thigh in service.  
And the Board also finds that this evidence is consistent 
with the circumstances, conditions, and hardships of the 
veteran's combat service in World War II.  Here, the Board 
notes that the veteran's Enlistment Record and Report of 
Separation indicates that the veteran was involved in battles 
and campaigns in Europe in World War II, including Rhineland 
and Central Europe.  The report also indicates that he served 
as a rifleman in the Army and was awarded, among other 
decorations, the Combat Infantryman Badge and the Purple 
Heart Medal.  Wounds received in action are noted in the 
report as EETO in April 1945. And a notation regarding 
convalescent hospitalization accompanies the entry regarding 
the veteran's Purple Heart.  This clearly supports the 
veteran's account of his in-service injuries, including the 
location and type of combat service he engaged in.  In 
addition, the Board finds the veteran to be a credible 
historian.  In this regard, the Board notes that the veteran 
first filed a claim for his disabilities in 1946, immediately 
after his discharge from the service.  A review of his 
account over the years, as outlined above, shows that the 
veteran's account of his injuries has remained consistent, 
with only a few minor variations, over a period of more than 
fifty years.  This lends credibility to the veteran's 
account.  And, as noted above, the veteran's description is 
corroborated by multiple medical entries finding shrapnel 
scars on the veteran's right shoulder and right hip/buttock.

Based on the foregoing, the Board accepts as true the 
veteran's account of his in-service shell fragment wounds to 
his right shoulder and right hip and thigh.  And because 
these wounds are consistent with the circumstances, 
conditions and hardships of his combat service in World War 
II, the Board finds as a matter of law that veteran sustained 
these injuries while on active duty.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The Board comes to this 
conclusion notwithstanding, as the RO found in May 1950, the 
absence of service medical records relating to shrapnel 
injuries to the veteran's right shoulder and right hip or 
thigh.  

Further, the medical evidence in this case is consistent with 
the injuries that the veteran asserts took place in service 
in 1945.  As noted above, the March 1950 VA examiner found 
scars on the veteran's right shoulder and right hip and 
diagnosed the veteran as having cicatrices of right shoulder, 
right hip and right thigh.  In addition, in connection with 
the veteran's current claim, the veteran was afforded a VA 
examination in April 2003.  During this examination, the 
examiner found a triangular shaped scar with a maximum 
dimension of 2.5 cm on the upper part of the veteran's right 
deltoid.  The examiner also noted that an examination of the 
veteran's lateral proximal thigh/buttock revealed a barely 
visible scar irregular in shape and measuring approximately 
2.5 cm by 2 mm.  The veteran was diagnosed with shrapnel 
scars, as described.  Finally, the veteran's private 
physician, in a November 2003 report, indicated that the 
veteran had an old faint scar in the right suprascapula area.  

And finally, after a review of the evidence, the Board notes 
that there is no medical evidence or medical opinion contrary 
to the evidence set forth above, and thus the only medical 
evidence that addresses the etiology and/or onset of the 
veteran's scars of the right shoulder and right hip/buttock 
supports the veteran's claim.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); see also Huston v. Principi, 17 Vet. 
App. 195, 205 (2003).  As such, service connection for scars 
residual to in-service shell fragment wounds to the veteran's 
right shoulder and right thigh/buttock is warranted.



ORDER

Service connection for a right shoulder scar is granted.

Service connection for a right thigh/buttock scar is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for tinnitus must be remanded for further action.

When this claim was previously before the Board in December 
2003, the veteran's claim was remanded for further 
development.  In doing so, the Board directed that the RO 
schedule the veteran for a VA audio examination.  In doing 
so, the examiner was to determine whether the veteran has 
tinnitus due to already established intense in-service noise 
exposure.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Upon remand, the veteran was afforded a VA audio examination 
in February 2004.  The examiner was specifically requested to 
state whether the veteran has tinnitus due to already 
established intense in-service noise exposure.  Instead of 
determining whether the veteran has tinnitus, however, the 
examiner merely noted that the veteran had no complaints of 
tinnitus at the time of the examination.  The RO requested 
clarification regarding the etiology of the veteran's 
tinnitus "if found" and, in response, the examiner 
proffered an addendum dated the same month.  In the addendum, 
however, the examiner did not clarify whether the veteran has 
tinnitus.  Rather, she reiterating that the veteran had no 
complaints of tinnitus on the date of the examination.  The 
examiner also offered no opinion regarding the etiology of 
the veteran's tinnitus, it any.

In light of the foregoing, the Board concludes that this 
matter must be remanded for compliance with the Board's 
December 2003 remand instructions to determine whether the 
veteran has any tinnitus due to already established intense 
in-service noise exposure.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the 
Board finds that the veteran should be afforded another VA 
examination to determine the current nature, extent and 
etiology of any tinnitus found to be present.  The examiner 
must specifically rule in or out a diagnosis of tinnitus and, 
if tinnitus is found, determine whether the veteran has any 
tinnitus due to already established intense in-service noise 
exposure.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has tinnitus.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should specifically 
rule in or rule out a diagnosed of 
tinnitus.  If the examiner diagnoses 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
condition was caused by the veteran's 
already established intense in-service 
noise exposure.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



